Curia.

We have heard the counsel for the defendant, and, being satisfied as to the law, a delay in giving our opinion might have an ill effect on contracts by shipping-papers, if such delay should be supposed to arise from any doubt in our minds.
We are clearly of opinion that the objection of the defendant cannot prevail. It is not uncommon for seamen to be shipped by the owner before the master is appointed, and the seamen sign the paper, with a blank left for the name of the master. And it must be understood that the seamen thus signing consent to go the voyage with any master the owner shall appoint, and that the blank be filled with the name of such master when appointed. When the master is appointed, and signs the shipping-paper, the blank being filled with his name, it is an engagement, on his part, to consider the crew already shipped as his crew, and a confirmation of the conduct of the owner in shipping them, as the act of his agent. Each seaman may, therefore, lawfully consider such master as contracting to pay him his wages, in the same manner, and upon the same terms and conditions, as if he had in fact been the master when the seamen were shipped.
Upon these principles, we are satisfied that the verdict is right, and the plaintiff must have judgment.